Citation Nr: 1634456	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  10-29 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for allergic rhinitis prior to December 10, 2014, and in excess of 10 percent from that date.

2.  Entitlement to a compensable rating for chronic bronchitis prior to November 4, 2011, and in excess of 10 percent from that date.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to December 1992.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In an interim August 2012 rating decision the RO assigned a separate increased rating of 10 percent for chronic bronchitis (previously rated in association with allergic rhinitis and rated 0 percent disabling), effective November 4, 2011.  In December 2012, the Veteran testified before the undersigned at a Travel Board hearing; a copy of the hearing transcript is of record.  In October 2014 the Board remanded the matter of entitlement to a compensable rating for chronic bronchitis with allergic rhinitis prior to November 4, 2011, and a rating in excess of 10 percent thereafter for additional development.  In an interim February 2015 rating decision the RO increased the rating for allergic rhinitis to 10 percent effective December 10, 2014.


FINDINGS OF FACT

1.  Prior to December 10, 2014, the Veteran's allergic rhinitis disability was manifested at times by sneezing, watery eyes, and nasal congestion/drainage, but not by greater than 50 percent blockage of the nasal passages on both sides or complete obstruction on one side or objective evidence of polyps.  

2.  From December 2014, the Veteran's allergic rhinitis disability was manifested by greater than 50 percent blockage of the nasal passages on both sides, with no evidence of polyps.

3.  For the period prior to February 3, 2010 the Veteran did not have a treatment for chronic bronchitis; from December 7, 2011 the Veteran's chronic bronchitis was manifested by improved pulmonary function testing results.

4.  For the period from February 3, 2010 to December 6, 2011, however, the Veteran's chronic bronchitis was manifested by a FEV-1/FCV of 53% predicted.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for allergic rhinitis prior to December 10, 2014 and in excess of 10 percent from December 10, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.31, 4.97, Diagnostic Code (Code) 6522 (2015).

2.  The criteria for a compensable rating for chronic bronchitis prior to February 3, 2010 and in excess of 10 percent from December 7, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.31, 4.97, Code 6600 (2015).

3.  The criteria for a 60 percent rating for chronic bronchitis from February 3, 2010 to December 6, 2011 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.97, Code 6600 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The required notice should be furnished prior to the issuance of the appealed rating decision.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO provided pre-adjudication VCAA notice in a letter dated in April 2008.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4). In this case,

The Veteran's service treatment records and private and VA treatment records are associated with the record.  The Veteran was afforded VA examinations in 
April 2008, February 2010, November 2011 and December 2014 (January 2015 addendum).  As the examination reports contain the Veteran's medical history, findings, and an opinion with a rationale to support the conclusions reached in the opinion (in some cases), the Board finds that the reports are adequate for rating the Veteran's service-connected claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the Veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).  There is no evidence in the record dated subsequent to the VA examinations that shows a material change in the disability to warrant a reexamination.  38 C.F.R. § 3.327(a).  As there is no indication of the existence of additional evidence to substantiate the claims, no further assistance to the Veteran is required to comply with the duty to assist.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a Veterans Law Judge who conducts a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  The transcript of the December 2012 Travel Board hearing reflects the undersigned explained the nature of the issues to the Veteran and the type of evidence he should submit to support his claim.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied. 

Legal Criteria, Factual Background and Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned, as in this case.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31. 

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Allergic Rhinitis

The Veteran's allergic rhinitis disability is rated 0 percent prior to December 10, 2014 and 10 percent from that date under Code 6522 for allergic or vasomotor rhinitis.  The Veteran essentially claims that the 0 percent rating prior to December 10, 2014 and the 10 percent rating from that date does not accurately reflect the severity and degree of his disability.  

Under Code 6522, a 10 percent rating applies where the evidence demonstrates allergic or vasomotor rhinitis, without polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 30 percent rating applies where the evidence demonstrates polyps.  38 C.F.R. § 4.97, Code 6522.

In February 2008, the Veteran filed a claim for an increase in his service-connected allergic rhinitis with bronchitis.  A review of VA treatment records reveal a February 2008 VA primary care note showing an assessment of allergic rhinitis treated with Claritin.  A September 2008 VA primary care note reveals an assessment of allergic rhinitis, stable.  A July 2009 VA primary care note reveals the Veteran reported he was sneezing off and on due to his allergic rhinitis and that he was out of medications.  The assessment was allergic rhinitis, out of medications, renew Claritin and add flunisolide spray.

On February 2010 VA nose, sinus, larynx and pharynx examination, the Veteran reported a history of allergic rhinitis and that his symptoms seemed to increase during changes in weather.  During those times, he had sneezing, watery eyes, and nasal congestion/drainage.  At the time of the examination, however, his symptoms were relatively clear.  Physical examination revealed both external auditory canals and tympanic membranes were normal in appearance.  There was minimal swelling involving bilateral inferior turbinates of the nose.  There was no mucopus present in the nose or nasopharynx.  There were no nasal polyps or crusting present.  There was little, if any, nasal obstruction present involving either nasal cavity.  There was an estimated 10 to 20 percent nasal obstruction present involving either nasal cavity.  The mouth and oropharynx were unremarkable.  The diagnosis was history of allergic rhinitis.  The examiner noted that the Veteran's signs and symptoms of allergic rhinitis appeared to be under reasonably adequate control; there were very benign findings shown.  The examiner noted also that the Veteran was seen by his primary care physician in January 2010 and at that time, the physician noted that allergic rhinitis was stable.

On December 2014 VA sinusitis, rhinitis and other conditions of the nose, throat, larynx and pharynx examination, the Veteran reported that he continued with problems of chronic nasal stuffiness, rhinitis and sinus congestion.  He has had about 2 sinus infections per year, which usually require antibiotics for complete resolution.  The examiner noted that the Veteran had sinusitis and rhinitis.  Regarding rhinitis, there was greater than 50 percent obstruction of the nasal passage on both sides.  Neither the left nor right sides had complete obstruction due to rhinitis.  There was permanent hypertrophy of the nasal turbinates.  There were no nasal polyps.  He had other physical findings related to allergic rhinitis such as TMs [tympanic membranes] dull bilaterally, sinuses tender bilaterally over the frontal and ethmoid areas, nostrils with marked hypertrophy of the turbinates bilaterally, as well as significant bilateral nasal septal hypertrophy and hyperemia, mouth and throat clear, and neck without cervical adenopathy.  He did not have loss of part of the nose or other scars of the nose.  The diagnosis was allergic rhinitis.  The examiner noted that the Veteran's allergic rhinitis does not impact his ability to work.  The examiner noted that the Veteran's current chronic allergic rhinitis remains moderately symptomatic, with daily oral antihistamines and steroid nasal spray as needed.  Clinical examination revealed markedly enlarged nasal turbinates bilaterally, as well as significant bilateral septal hypertrophy.  Computed tomography (CT) of the sinuses were entirely normal.  

For the period prior to December 10, 2014, the Board can find no objective evidence that would warrant a compensable rating for the Veteran's allergic rhinitis.  During that period, the medical evidence shows the Veteran's allergic rhinitis was stable.  The Board acknowledges the Veteran's assertions that during changes in the weather his symptoms were worse, and during those times, he exhibited sneezing, watery eyes, and nasal congestion/drainage.  Even considering such flare-ups, the Veteran's service-connected allergic rhinitis prior to December 10, 2014 did not demonstrate greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side in order to warrant a compensable (10 percent) rating.  As such, the next higher, 10 percent rating, for the period prior to December 10, 2014 is not warranted.  

The Veteran was assigned a 10 percent rating from December 10, 2014 for his service-connected allergic rhinitis based on examination findings in December 2014 of greater than 50 percent obstruction of the nasal passage on both sides, without polyps.  The Board can find no objective evidence that would warrant a rating higher than the 10 percent assigned from December 10, 2014.  The next higher (30 percent) rating under Code 6522 requires allergic rhinitis with polyps.  There is no lay or medical evidence that the Veteran's allergic rhinitis is with polyps and, indeed, there is medical evidence to the contrary.  As such, the next higher, 30 percent rating, for the period from December 10, 2014 is not warranted.  

The Board has reviewed the remaining diagnostic codes relating to diseases of the nose and throat but has found that Code 6522 is the most appropriate diagnostic code to apply in this case and higher ratings are not available for the Veteran's symptomatology under any other relevant diagnostic code for either period under consideration.  See 38 C.F.R. § 4.97, Codes 6502-6524.

Accordingly, the preponderance of the evidence is against assignment of a compensable disability rating prior to December 10, 2014 and a rating in excess of 10 percent from December 10, 2014 for the Veteran's service-connected allergic rhinitis.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor.  

Chronic Bronchitis

The Veteran's chronic bronchitis disability was rated 0 percent prior to November 4, 2011 and 10 percent from that date under Code 6600 for chronic bronchitis.  The Veteran essentially claims that the 0 percent rating prior to November 4, 2011 and the 10 percent rating from that date does not accurately reflect the severity and degree of his disability.

Under Code 6600, for chronic bronchitis, a 10 percent rating is assigned for bronchitis when the FEV-1 is 71 to 80% predicted, or; FEV-1/FVC is 71 to 80%, or; DLCO (SB) of 66 to 80% predicted.  38 C.F.R. § 4.97, Code 6600.

A 30 percent rating is assigned when the FEV-1 is 56 to 70% predicted, or FEV-1/FVC is 56 to 70%, or DLCO (SB) of 56 to 65% predicted.  

A 60 percent rating is assigned when the FEV-1 is 40 to 55% predicted, or; FEV-1/FVC is 40 to 55%, or; DLCO (SB) of 40 to 55% predicted, or with maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  Id.

A maximum 100 percent rating is awarded for FEV-1 less than 40% of predicted value; or the ratio of FEV-1/FVC is less than 40%; or DLCO (SB) less than 40% predicted; or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); or cor pulmonale (right heart failure); or right ventricular hypertrophy; or pulmonary hypertension (shown by echo or cardiac catheterization); or episode(s) of acute respiratory failure; or requires outpatient oxygen therapy.  Id.

Pulmonary function tests (PFTs) are required to rate respiratory conditions except in certain situations.  See 38 C.F.R. § 4.96(d).  If a DLCO (SB) test is not of record, rating should be based on alternative criteria as long as the examiner states why the DLCO (SB) test would not be useful or valid in a particular case.  When the PFTs are not consistent with clinical findings, rating should generally be based on the PFTs.  Post-bronchodilator studies are required when PFTs are done for rating purposes with some exceptions.  When rating based on PFTs, post-bronchodilator results are to be used unless they are poorer than the pre-bronchodilator results, then the pre-bronchodilator values should be used for rating purposes.  When the results of different PFTs (FEV-1, FVC, etc.) are disparate, the test result that the examiner states most accurately indicates the level of disability should be used for rating, and if the FEV-1 and the FVC are both greater than 100 percent, a compensable rating based on a decreased FEV-1/FVC ratio should not be assigned.

In February 2008, the Veteran filed a claim for an increase in his service-connected allergic rhinitis with bronchitis.  On a February 3, 2010 respiratory examination, the Veteran reported that he had chronic allergic rhinitis and intermittent episodes of bronchitis.  He stated that the allergic rhinitis and bronchitis were worse with weather changes; and when he has allergic rhinitis, he has rhinorrhea, watering eyes, sneezing, and nasal congestion, which occurred periodically year round.  He is helped significantly by loratadine and flunisolide nasal inhaler.  He had headaches associated with flare-ups of allergic rhinitis that occur about once a month and are incapacitating during the hour that they last.  The examiner noted that a significant part of the Veteran's history is a 30-year history of smoking cigarettes, a half pack a day, which he has cut down to about 2 packs per week.  The Veteran noted bronchitis-like symptoms with coughing and sputum production when he had flare-ups of the allergic rhinitis and then experiences postnasal drip of mucus into the bronchioles.  This occurred every 2 to 3 months and lasts about a week.  It was worse during the wintertime.  The sputum production was described as a yellow or brownish colored.  The Veteran had no symptoms at the time of the examination.  

On physical examination, the oral pharynx was normal without inflammation or drainage, the lungs were clear to auscultation.  There were no rales, rhonchi or wheezes.  The nasal septum was straight.  There was no mucus noted in either side of the nose.  There was no inflammation of the mucosa.  PFT findings were FVC of 93% predicted; FEV-1 of 68% predicted; and FEV-1/FCV of 53%.  DLCO was not provided, although a reference number was listed.  PFT showed obstructive pattern, mild impairment and no bronchodilator effect.  The diagnoses were allergic rhinitis and secondary bronchitis.  The examiner noted that was only partially responsive to medical therapy.  The primary problem was the cigarette smoking.  Cigarette smoking caused a constant irritant in all the upper airways through the nose, oropharynx and into the bronchioles and lungs.  No successful treatment could be expected as long as the Veteran chose to smoke cigarettes.  Chronic obstructive pulmonary disease (COPD) directly due to cigarette smoking was also diagnosed.

On November 2011 VA respiratory examination, the Veteran reported having occasional bronchitis.  He stated that he may have acute bronchitis about 2 to 3 times a year treated with and good response to a one week course of oral antibiotics.  He denied any routine medication for bronchitis or hospitalization.  He reported having no complications from the self-limited episodes of bronchitis.  He was asymptomatic at the time of the examination.  He had not required the use of oral, parenteral corticosteroid, or inhaled medications, or oral bronchodilators for bronchitis.  He had required the use of antibiotics for bronchitis.  Chest x-rays reveal no active chest process.  The February 2010 PFT was noted to have revealed mild impairment of the obstructive pattern.  There was no significant bronchodilator response.  The diagnosis was bronchitis.  The examiner noted that the Veteran's respiratory condition did not impact his ability to work.

A December 7, 2011 PFT shows FVC of 95%; FEV-1 of 108%; FEV-1/FCV of 83%; and DLCO 109%.  Interpretation of the PFT was normal spirometry.  There was no significant bronchodilator response.  Diffusion was within normal limits.  

On December 2014 VA respiratory conditions examination, the Veteran reported having about 4 flare-ups of bronchitis per year.  He was not on any inhalers or corticosteroids.  He did not have a chronic cough, and no history of gastroesophageal reflux disease.  His respiratory disability did not require the use of oral or parenteral corticosteroid medications, or inhaled medications, or oral bronchodilators.  He does not require the use of antibiotics for his chronic bronchitis.  He does not require outpatient oxygen therapy for his chronic bronchitis.  Chest x-rays revealed normal results.  The diagnosis was chronic bronchitis.  The examiner noted that the Veteran's chronic bronchitis did not impact his ability to work.  The examiner noted further that based on the Veteran's history and examination, his chronic bronchitis is very stable and not appreciably worse.  

In a January 2015 VA addendum to the December 2014 VA respiratory conditions examination, the results of the December 2014 PFT were reported.  The results showed FVC of 82% predicted; FEV-1 of 94% predicted; FEV-1/FCV of 81%; and DLCO 91% predicted.  It was noted that this was a normal study, with no clinically significant bronchodilator response.  

On review, the Board finds that the February 3, 2010 PFT results show the Veteran had FEV-1/FVC of 53%, which under Code 6600 warrants a 60 percent rating for chronic bronchitis.  As stated above, a 60 percent rating is assigned when the FEV-1 is 40 to 55% predicted, or; FEV-1/FVC is 40 to 55% predicted, or; DLCO (SB) of 40 to 55% predicted, or with maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  38 C.F.R. § 4.97, Code 6600.  Subsequent PFT results in December 2011 reveal FEV-1 of 108%; FEV-1/FCV of 83%; and DLCO 109%.  The results of the December 2014 PFT reveal FEV-1 of 94% predicted; FEV-1/FCV of 81%; and DLCO 91% predicted.  Thus, the Veteran's service-connected bronchitis is rated 60 percent from February 3, 2010 to December 6, 2011 (1 day prior to the date of the PFT that shows improved spirometry measurements), and thereafter the 10 percent (that was effective November 4, 2011) is restored.  

A rating higher than 60 percent for the Veteran's service-connected chronic bronchitis for the period from February 3, 2010 to December 6, 2011 is not warranted.  The next higher rating is 100 percent under Code 6600, chronic bronchitis.  As noted above, a maximum 100 percent rating is awarded for FEV-1 less than 40% of predicted value; or the ratio of FEV-1/FVC is less than 40%; or DLCO (SB) less than 40% predicted; or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); or cor pulmonale (right heart failure); or right ventricular hypertrophy; or pulmonary hypertension (shown by echo or cardiac catheterization); or episode(s) of acute respiratory failure; or requires outpatient oxygen therapy.  There is no lay or medical evidence that the Veteran's chronic bronchitis approximates the criteria for the 100 percent rating for the period under consideration.  As such, the next higher, 100 percent rating, for the period from February 3, 2010 to December 6, 2011 is not warranted.  

Further, for the period prior to February 3, 2010 the Veteran's service-connected chronic bronchitis is rated 0 percent (noncompensable).  During the period under consideration the Veteran had a diagnosis primarily of allergic rhinitis, and there are no PFTs of record within that period.  Therefore, a compensable (10 percent) rating is not warranted for the period prior to February 3, 2010.  

The Board must also consider whether the Veteran's service-connected chronic bronchitis warrants a rating in excess of 10 percent from December 7, 2011.  (The Veteran was previously rated 10 percent from November 4, 2011 but as of this decision he is rated 60 percent from February 3, 2010 to December 6, 2011 and 10 percent thereafter, from December 7, 2011).  For the period from December 7, 2011, the Veteran's symptomatology does not warrant a rating greater than the 10 percent assigned.  The December 2011 PFT shows the Veteran had a FEV-1 of 108% predicted; FEV-1/FCV of 83%; and DLCO 109% predicted.  The December 2014 PFT shows FEV-1 of 94% predicted; FEV-1/FCV of 81%; and DLCO 91% predicted.  The next higher (30 percent) rating under Code 6600 requires FEV-1 of 56 to 70% predicted, or FEV-1/FVC of 56 to 70%, or DLCO (SB) of 56 to 65% predicted.  There is no lay or medical evidence that the Veteran's chronic bronchitis meets any of the levels for a 30 percent rating during the period under consideration, indeed, there is medical evidence to the contrary.  As such, the next higher, 30 percent rating, for the period from December 7, 2011 is not warranted.

Accordingly, the Veteran is assigned an increased rating of 60 percent from February 3, 2010 to December 6, 2011; the preponderance of the evidence is against assignment of a compensable disability rating prior to February 3, 2010 and a rating in excess of 10 percent from December 7, 2011 for the Veteran's service-connected chronic bronchitis.  

Other Considerations

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required.  

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms include obstruction of nasal passages and respiratory problems.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he did not have any symptoms from his service-connected disabilities that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.

The Board also recognizes that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not raised a claim for TDIU, and the evidence does not suggest that the Veteran's service-connected allergic rhinitis and chronic bronchitis impact his ability to work to that degree.  For these reasons, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record.


ORDER

Entitlement to a compensable rating for allergic rhinitis prior to December 10, 2014, and in excess of 10 percent from that date is denied.

Entitlement to a compensable rating for chronic bronchitis prior to February 3, 2010, and in excess of 10 percent from December 7, 2011 is denied.

Entitlement to a 60 percent rating for chronic bronchitis from February 3, 2010 to December 6, 2011 is granted, subject to the laws and regulations governing the award of monetary benefits.




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


